Exhibit Air Methods Corporation Ratio of Earnings to Fixed Charges (dollars in thousands) Year Ended December31, Nine Month Period Ended 2004(1) 2005 2006 2007 2008 September30, 2009 Calculation of Earnings Pre-Tax Income From Continuing Operations $ 19,454 $ 20,025 $ 30,344 $ 45,448 $ 30,478 $ 42,631 Fixed Charges 14,037 13,238 14,354 16,982 23,705 18,068 Pre-Tax Income From Continuing Operations and Fixed Charges $ 33,491 $ 33,263 $ 44,698 $ 62,430 $ 54,183 $ 60,699 Calculation of Fixed Charges Interest Expense $ 7,856 $ 5,956 $ 5,821 $ 5,609 $ 5,197 $ 3,643 Interest Factor in Rental Expense (2) 6,181 7,282 8,533 11,373 18,508 14,425 Total Fixed Charges $ 14,037 $ 13,238 $ 14,354 $ 16,982 $ 23,705 $ 18,068 Ratio of Earnings to Fixed Charges 2.39 2.51 3.11 3.68 2.29 3.36 Notes (1) Pre-tax income from continuing operations for 2004 includes $14,090 for the pre-tax cumulative effect of a change in method of accounting for maintenance costs. (2) The portion of total rental expense that represents the interest factor is estimated to be 32%.
